Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-22-00211-CV

                     IN RE PEOPLE'S MANAGEMENT OF TEXAS 1, LTD.

                                            Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: September 21, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 11, 2022, relator filed a petition for writ of mandamus. After considering the

petition, real party in interest’s response, relator’s reply, and the record, this court concludes relator

is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See

TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 97-CVQ-00997-D1, styled People's Management of Texas 1, Ltd., successor
in interest to Joe Medina, trustee v. Carlos Gutierrez, pending in the 49th Judicial District Court, Webb County,
Texas, the Honorable Joe Lopez presiding.